Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 1 of 7 PageID #: 6622



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND



 Congregation Jeshuat Israel

       v.                                 Civil No. 12-cv-00822-LM-AKJ

 Congregation Shearith Israel



                                  O R D E R

       This case involves the parties’ dispute about ownership

 rights in real and personal property associated with the Touro

 Synagogue in Newport, Rhode Island.         The Rhode Island District

 Court entered judgment in favor of plaintiff.           On appeal, the

 First Circuit reversed, ruled in favor of defendant, and

 remanded for entry of judgment consistent with its opinion.              See

 Congregation Jeshuat Israel v. Congregation Shearith Israel, 866

 F.3d 53, 62 (1st Cir. 2017).        Before the court is defendant

 Congregation Shearith Israel’s (“CSI”), motion for proper entry

 of judgment.     Doc. no. 136.    Plaintiff, Congregation Jeshuat

 Israel (“CJI”) objects.       For the following reasons, the court

 grants CSI’s motion.



                                  BACKGROUND

       CJI and CSI are both Jewish congregations.          A dispute arose

 between the two congregations about the ownership of the Touro
Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 2 of 7 PageID #: 6623



 Synagogue and a pair of rimonin used for worship at the

 Synagogue.1    In 2012, CJI filed suit against CSI seeking a

 declaratory judgment that CJI is the lawful owner of the

 rimonim.    Congregation Jeshuat Israel, 866 F.3d at 56.          CSI

 counterclaimed, seeking a declaratory judgment that it had full

 legal and equitable rights to the rimonim and to the Touro

 Synagogue and its lands.       Id.   After a nine-day bench trial, the

 Rhode Island District Court ruled in favor of CJI and entered

 judgment in favor of CJI and against CSI on May 16, 2016.             Doc.

 nos. 118, 119.

       On appeal, the First Circuit reversed the district court

 and ruled in favor of CSI.       Congregation Jeshuat Israel, 866

 F.3d at 61-62.     The First Circuit found that “the only

 reasonable conclusions about property, title, ownership, and

 control that can be drawn from” the record are that:

       (a)   CSI is fee owner of the Touro Synagogue building,
             appurtenances, fixtures, and associated land as
             described in the 1903 lease;

       (b)   likewise CSI is owner of the rimonim in issue
             here;

       (c)   in each case CSI’s ownership is free of any trust
             or other obligation to CJI except as lessor to
             CJI as holdover lessee; [and]

       1The rimonim at issue here are “a pair of finials with
 attached bells made of silver and gold and designed to surmount
 the shafts around which the Torah scrolls were rolled.”
 Congregation Jeshuat Israel, 866 F.3d at 55.

                                       2
Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 3 of 7 PageID #: 6624




       (d)   CJI’s interest in the Synagogue building and
             related real property mentioned above is solely
             that of holdover lessee.

 Id. at 61-62 (footnote omitted).          The First Circuit held: “We

 accordingly reverse the judgment of the district court and

 remand the case for entry of judgment consistent with the

 conclusions set out above.”       Id. at 62 (emphasis omitted).        It

 further noted that this judgment should be “without prejudice to

 CSI to bring claims raised by it but not resolved here in a new

 action.”    Id.   And, that CSI’s request for attorney’s fees and

 costs should be resolved on remand by the district court.             Id.

 CJI then filed a petition for rehearing and for rehearing en

 banc, both of which were denied.          See Congregation Jeshuat

 Israel v. Congregation Shearith Israel, 892 F.3d 20 (1st Cir.

 2018).

       On remand, the Rhode Island District Court clerk entered

 judgment on June 18, 2018 as follows: “Upon remand of this

 matter from the United State’s [sic] Court of Appeals and

 pursuant to the Opinion entered on August 3, 2017, the Judgment

 of this Court entered on May 16, 2016 is hereby reversed.”             Doc.

 no. 128.    The case was then transferred from the Rhode Island

 District Court to this court (doc. no. 130), and CSI filed the

 instant motion.


                                       3
Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 4 of 7 PageID #: 6625




                                     DISCUSSION

       CSI takes issue with the text of the June 18, 2018 judgment

 entered by the Rhode Island District Court clerk after remand

 from the First Circuit.       Specifically, CSI asks this court to

 enter a “proper judgment” in place of that June 18, 2018

 judgment.    It requests that the replacement judgment conform

 with the First Circuit’s remand order by: (1) expressly entering

 judgment in favor of CSI and against CJI; (2) stating that the

 district court’s prior order is vacated and reversed; (3)

 listing the four specific conclusions made by the First Circuit

 as to the parties’ respective legal rights; and (4) noting that

 the judgment is without prejudice to CSI’s ability to bring

 claims raised but not resolved by the appeal, and its request

 for attorney’s fees and costs.        See doc. no. 136-2 (proposed

 amended judgment).

       The court agrees that the June 2018 judgment should be

 clarified.    Pursuant to Federal Rule of Civil Procedure 60(a),

 this court “may correct a clerical mistake or a mistake arising

 from oversight or omission whenever one is found in a judgment,

 order, or other part of the record.”         The court may do so by

 motion of the parties or “on its own, with or without notice.”

 Fed. R. Civ. P. 60(a).      A motion under Rule 60(a) “is

                                       4
Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 5 of 7 PageID #: 6626



 appropriate where the the judgment failed to reflect the court’s

 intention.”    Bowen Inv., Inc. v. Carneiro Donuts, Inc., 490 F.3d

 27, 29 (1st Cir. 2007) (internal quotation marks omitted).             Said

 differently, Rule 60(a) “is properly employed where the

 intention to include a particular provision in the judgment was

 clear, but the judge neglected to include the provision.”             Id.

 (quoting 11 Wright & Miller, Fed. Prac. & Proc., § 2854 (2d ed.

 1995)).    This is precisely CSI’s contention: it asserts that the

 First Circuit intended that the information identified by CSI be

 included in the entry of judgment on remand, but that the

 information was omitted.       See id. at 29 (observing that

 plaintiff correctly brought motion under Rule 60(a) where it

 asserted that defendant had mistakenly been omitted as a

 responsible party on a particular claim).2

       The language of the First Circuit’s opinion, quoted in

 relevant part above, makes the Circuit’s intentions clear.             The



       2The court notes that CSI invoked Federal Rule of Civil
 Procedure 58, not Rule 60(a), in support of its motion.
 However, the First Circuit has acknowledged that a
 “recharacterization” of a party’s argument under another more
 suitable rule is permissible. Ira Green, Inc. v. Military Sales
 & Serv. Co., 775 F.3d 12, 27 n.8 (1st Cir. 2014) (“[A] district
 court is not bound by the label that a party affixes to a motion
 but ordinarily may recharacterize the motion as invoking a more
 appropriate rule.”).



                                       5
Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 6 of 7 PageID #: 6627



 Circuit expressly intended that: (1) the district court’s

 judgment be reversed; (2) the case be remanded for entry of

 judgment for CSI and against CJI; (3) the judgment entered on

 remand be consistent with the four specific conclusions about

 the parties’ legal rights to the Synagogue and rimonim that the

 Court enumerated in the opinion; and (4) the judgment entered on

 remand was without prejudice to CSI’s ability to later bring

 claims not resolved by the opinion, and its ability to seek

 attorney’s fees and costs before the district court.            See

 Congregation Jeshuat Israel, 866 F.3d at 61-62.           Replacing the

 June 18, 2018 judgment with CSI’s proposed judgment (doc. no.

 136-2) is appropriate under Rule 60(a); CSI’s proposed judgment

 modifies the language to reflect the First Circuit’s intentions.

 See Bowen, 490 F.3d at 29.       Clarifying the judgment is

 consistent with this court’s duty to “comply strictly with the

 mandate rendered by the reviewing court.”          Colorado Interstate

 Gas Co. v. Nat. Gas Pipeline Co. of Am., 962 F.2d 1528, 1534

 (10th Cir. 1992).



                                     CONCLUSION

       For the foregoing reasons, CSI’s motion (doc. no. 136) is

 granted.    The June 18, 2018 judgment (doc. no. 128) is vacated.

 Pursuant to Federal Rule of Civil Procedure 58(a), the court

                                       6
Case 1:12-cv-00822-LM-AKJ Document 139 Filed 03/05/19 Page 7 of 7 PageID #: 6628



 orders the clerk of this court to enter judgment in a separate

 document consistent with the proposed amended judgment filed by

 CSI at document number 136-2.


       SO ORDERED.



                                         ______
                                              __
                                               ____
                                                  ___
                                                    _______________
                                     __________________________
                                     Landya
                                         ya McCafferty
                                             Mc
                                              cCCaf
                                                  ffe
                                                    f rt
                                                       rty
                                     United
                                         ed States
                                             Statees District
                                                       D strict Judge
                                                       Di       Judg
                                     Sitting
                                         ing by Designation
                                                  Dees
                                                     signation



 March 5, 2019

 cc:    Counsel of Record




                                       7
